Citation Nr: 1452159	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


 THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served in the Oklahoma Army National Guard.  His service personnel records indicate that he served on active duty for training from May 28, 1966, to June 11, 1966, from February 16, 1967, to June 24, 1967, from July 27, 1968, to August 10, 1968, from August 2, 1969, to August 16, 1969, from May 30, 1970, to June 13, 1970, and from July 24, 1971, to August 7, 1971.  As the Veteran has been granted service connection for hearing loss and tinnitus based on exposure to acoustic trauma during these periods of active duty for training, they are considered active military service for VA compensation benefits purposes.  See 38 U.S.C.A. § 101(24).  The Veteran had additional periods of reserve duty before and after the above-listed periods of active duty for training.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's April 2013 testimony before the undersigned Veterans Law Judge.  Additional materials in the Virtual VA claims file are duplicative of documents in the VA paper claims file.

The Veterans Benefit Management System does not include any documents pertinent to the present appeal. 

Although not previously certified for appeal, the Board accepted jurisdiction of the issues of entitlement to service connection for a heart disorder and entitlement to a TDIU at the Veteran's April 2013 Board hearing.  The rating decision as to these issues on appeal was issued in May 2010, a timely notice of disagreement was received in May 2010, a Statement of the Case was issued in March 2011, and a timely VA Form 9 was received in April 2011.  See 38 U.S.C.A. §§ 7104, 7105.
 
In this decision the Board dismisses the claim for an initial rating in excess of 10 percent for tinnitus.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At an April 2013 hearing, prior to the promulgation of a decision, the Veteran and his representative indicated that they wanted to withdraw the Veteran's appeal for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran and his representative indicated at the April 2013 that they wanted to withdraw the appeal for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  By regulation, his notice of disagreement and substantive appeal as to this issue is therefore deemed withdrawn.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.



REMAND

As noted at the Veteran's April 2013 hearing, a February 2010 private audiological examination report appears to depict a substantially greater level of hearing loss than that demonstrated at an October 2010 VA examination.  The Veteran indicated that he was willing to attend a VA examination for the purpose of reconciling the differing results.  The Board also notes that it has been over four years since the most recent VA audiological examination.  Accordingly, a new VA examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the Veteran contends that he has heart disease as a result of exposure to certain herbicide agents to include Agent Orange, during periods of active and reserve duty at Fort Chaffee, Arkansas.  His service personnel records confirm periods of active duty for training at Fort Chafee from May 28, 1966, to June 11, 1966, from May 30, 1970, to June 13, 1970, and from July 24, 1971, to August 6, 1971.  The Veteran's representative has submitted what appears to be evidence from the Department of Defense that Agent Orange was sprayed at Fort Chaffee in late 1966 and in 1967.  Although it appears that though a specific request to the JSRRC was contemplated as indicated by a deferred rating decision in November 2010, such action was never taken.  Therefore, the AOJ should seek to obtain any relevant information from the service department as to whether the Veteran may have been exposed to herbicides during any of his periods of service at Fort Chaffee.  See 38 U.S.C.A. § 5103A(a)-(c).  

The Board also finds that any decision with respect to the Veteran's increased rating and service connection claims remanded herein may affect the claim for TDIU.  Therefore, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this entire matter is warranted.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any heart disorder or hearing loss that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should contact all necessary sources to obtain any additional available service treatment and personnel records pertaining to the Veteran's periods of active duty for training at Fort Chaffee, Arkansas, from May 28, 1966, to June 11, 1966, from May 30, 1970, to June 13, 1970, and from July 24, 1971, to August 6, 1971.  These are the periods for which the Veteran claims exposure to Agent Orange.

3.  The AOJ should seek to obtain information as to whether the Veteran was exposed to Agent Orange or other herbicide agents during his periods of active duty for training at Fort Chaffee, Arkansas, from May 28, 1966, to June 11, 1966, from May 30, 1970, to June 13, 1970, and from July 24, 1971, to August 7, 1971.  

4.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

After conducting all necessary audiological tests and studies and taking a history from the Veteran, the examiner should address whether a February 2010 private audiological examination or an October 2010 VA examination were more representative of the Veteran's level of hearing loss during that time period.  The February 2010 private audiological examination appears to represent a substantially greater level of hearing loss than the October 2010 VA examination results.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


